Ab 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

                                      UNITED STATES DISTRICT Co                                              AUG O5 2019
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                       CLERK, U.S. DISTRICT COURT
               UNITED STATES OF AMERICA                               JUDGMENT IN A C                 ~~Jes ... OF CALIF0~~IA
                                                                      (For Revocation of Probation         ·            . _ ~9~dJY.
                                 V.                                   (For Offenses Committed On or After November 1, 1987)

                GUADALUPE DIAZ-CRUZ (I)                                  Case Number:        13CR2485-BEN

                                                                      RUSSOM GEBREAB
                                                                      Defendant's Attorney
REGISTRATION NO.                 36486298
•-
THE DEFENDANT:
[;gJ   admitted guilt to violation ofallegation(s) No.     2 OF THE ORDER TO SHOW CAUSE.

D was found guilty in violation ofallegation(s) No.       _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

                2                  nv I, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
        ',
," ·   AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

       DEFENDANT:                GUADALUPE DIAZ-CRUZ (I)                                                  Judgment - Page 2 of2
       CASE NUMBER:              13CR2485-BEN

                                                        IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
        TWENTY-FOUR (24) MONTHS AS FOLLOWS:

        TWELVE (12) MONTHS CONCURRENT TO THE SENTENCE IMPOSED IN CASE 18CR5018-BEN;
        TWELVE (12) MONTHS CONSECUTIVE TO THE SENTENCE IMPOSED IN CASE 18CR5018-BEN.



        •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
        •     The court makes the following recommendations to the Bureau of Prisons:




       •     The defendant is remanded to the custody of the United States Marshal.

       •     The defendant shall surrender to the United States Marshal for this district:
             •     at
                        --------- A.M.                               on
             •     as notified by the United States Marshal.
                                                                          ------------------
             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       •     Prisons:
             •     on or before
             •     as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                             RETURN
       I have executed this judgment as follows:

             Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

       at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                       UNITED STATES MARSHAL



                                           By                    DEPUTY UNITED STATES MARSHAL



                                                                                                             13CR2485-BEN
